Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. Patent Application Publication 2006/0226572), in view of Song et al. (U.S. Patent Application Publication 2014/0242370).  Regarding Claim 12, Tanaka et al., hereafter “Tanaka,” show that it is known to carry out a method for manufacturing an inflation film (Abstract; Figure 5) comprising the step of inflating a molten resin composition including a polyamide-based resin, a copolymer of polyamide and polyether, and an olefin-based polymer at a blow up ratio of 1.5-3 ([0087-0089; 0112]).  The examiner notes that “for a tire inner liner” has been added to the preamble, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that the deletion of the preamble does not affect the structure or steps of the claimed invention (MPEP 2111.02 (II)).  Tanaka does not specifically show the claimed weight ratio or content of polyether-based segments in the base film, or the resulting property of modulus of elongation.  Song et al., hereafter “Song,” show that it is known to carry out a method of manufacturing a tire liner wherein the polyamide based resin and the polyether based segments are included in a base film at a weight ratio of 9:1 to 1:9 (0088) and the content of the polyether based segments in the base film is 2-40 weight percent (0053, .
Regarding Claims 13-16, Tanaka shows the method of claim 12 above, but he does not specifically describe all of the claimed dimension or temperatures.  However, these process variables are result-effective, and it would have been obvious to create a process which meets the claimed values in order to properly process the molding composition and because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claims 17-18, Tanaka shows the method of claim 12 above, further comprising melting an extruding the composition at 200-300C (]0087-0089; 0113]).  Regarding Claim 18, Tanaka shows the method of claim 12 above, further comprising folding and cooling the molten resin composition by a nip roll and winding the cooled melt resin composition (Figure 5).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Song, in view of Havens (U.S. Patent 4,899,521).  Tanaka shows the method of claim 12 above, but he does not show an adhesive layer.  Havens shows that it is known to carry out a process of making a film including an adhesive layer (Column 12, lines 29-39; the examiner interprets RFL-based adhesives to be well-known in the art).  It would have been obvious to one of ordinary skill in the art to use Havens’ adhesive layer in Tanaka’s film forming method in order to add functionality to the formed film.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-19 have been considered but are moot because the new ground of rejection does not rely on the combinations of references used to address the claims as-amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



A/MONICA A HUSON/Primary Examiner, Art Unit 1742